Per Curiam.
On the authority of Gee v. State, 61 Fla. 22, 54 South. Rep. 458; Goff v. State, 60 Fla. 13, 53 South. Rep. 327; Owens v. State, 65 Fla. 483, 62 South. Rep. 651; Pittman v. State, 82 Fla. 24, 89 South. Rep. 336; Dixon v. State, 79 Fla. 586, 84 South. Rep. 541; Reeves v. State, 68 Fla. 96, 66 South. Rep. 432; Johnson v. State, 80 Fla. 61, 85 South. Rep. 155, and other similar decisions as to harmless error of procedure, the judgment of conviction herein should be affirmed.
The judgment should not be reversed or a new trial granted in any case, civil or criminal, for- errors in ruling upon the admission or rejection of evidence, or for errors in giving or refusing charges, or for errors in any other matter of procedure or practice, unless it shall appear to the court from a consideration of the entire cause that such errors injuriously affect the substantial rights of the complaining party. Nor should a judgment be reversed or a new trial granted on the ground that the verdict is not *416sustained by the evidence, unless it appears that there was no substantial evidence to support the finding, or that upon the whole evidence the verdict is clearly wrong, or that the jury were not governed by the evidence in making their finding.
Affirmed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.